DeCICCO, Judge
(concurring in part and dissenting in part):
I agree in affirming Private Tolbert’s conviction for escape from custody, but I respectfully dissent in the case of Seaman Recruit Borges.
While United States v. Ellsey, 16 U.S.C.M.A. 455, 37 C.M.R. 75, 1966 WL 4610 (1966) states, as quoted in the majority opinion, that moral suasion suffices to maintain custody, it does not hold that moral suasion continues even in the absence of the custodian after that custodian has abandoned the person in custody. In Ellsey, the accused evaded his custodian. In both of the cases before us, the custodians walked away from the accuseds.
The Government takes the position that moral suasion continues to exist even in the complete absence of the custodian, and that if an accused who has been abandoned by his custodian simply walks away, then he has escaped from custody. However, adoption of this view would blur the clear distinction between custody and the truly moral restraint of restriction. The former involves a restraint on movement that is either physical in nature (e.g., a locked room, handcuffs or shackles) or a moral control in the presence of the accused by official acts or orders. The latter is a moral restraint to certain limits without the continuous presence of a custodian. I read moral suasion, as that term is used in the cases, as a moral control, not amounting to physical restraint, that is exercised in the presence of the accused by official acts or orders.
Both appellants pleaded guilty to escaping from custody in violation of Article 95, Uniform Code of Military Justice [UCMJ], 10 U.S.C. § 895. Article 45, UCMJ, 10 U.S.C. § 845, requires a guilty plea to be set aside if the accused sets up a matter inconsistent with the plea. In United States v. Newsome, 35 M.J. 749, 751 (N.M.C.M.R.1992), aff'd, 38 M.J. 464 (C.M.A.1993), this Court stated:
Inconsistencies and apparent defenses must be resolved or the guilty pleas must be rejected by the military judge. United States v. Jemmings, 1 M.J. 414 (C.M.A. 1976); United States v. Jackson, 23 M.J. 650 (N.M.C.M.R.1986), pet. denied, 24 M.J. 405 (C.M.A.1987). The military judge is not required “to embark on a mindless fishing expedition to ferret out or negate all possible defenses or inconsistencies.” Jackson, 23 M.J. at 652. Rather, the military judge is required to deal with potential issues raised in the providence inquiry or during the trial that indicate an inconsistency or a, defense. Id. When the accused’s responses reasonably raise the question of a defense, the military judge must make a more searching inquiry. United States v. [Timmins] Timmons, 21 C.M.A. 475, 45 C.M.R. 249 [1972 WL 14168] (1972).
In the case of Private Tolbert, he related to the military judge that his custodian left him in an office in the Provost Marshal’s Office to take care of some paperwork. The custodian told him not to leave the area. Once left alone, Private Tolbert left the room via a window. Although the custodian was not immediately in front of Tolbert, I agree with the majority that the custodian was “in his presence” because the custodian was .nearby attending to paperwork. Also, this took place in a police station, where multiple persons with custodial authority are normally present. In the absence of any indication that this police station was deserted, I find no inconsistencies in the military judge’s inquiry with Tolbert’s guilty plea and no substantial basis to reject the plea.
However, there is an inconsistency in the responses provided by Seaman Recruit Borges to the military judge during the inquiry into the providence of his plea. As set forth above, the accused at first told the military judge that his custodian went to the rear of the office when the accused walked out. But then the military judge asked him if the custodian had to briefly “leave the room.” (emphasis added). Appellant answered affirmatively. The military judge then asked again “And when he left the room, you left?” (emphasis added). And again the accused said ‘Yes, sir.” I cannot reconcile these responses in determining the actual location of the custodian. Was he in the room, or had he left the room? The record does not include information regarding whether Borges was ordered to remain, but his handcuffs had been removed.
*747At no point in this trial did the military judge define the term “custody” to the appellant. Had he read the definition contained in the Manual for Courts-Martial, United States, 1984, including the portion regarding control exercised in the presence of the prisoner, I cannot conclude with sufficient certainty that Borges would have replied to the military judge’s questions with the same facile legal conclusions. Such legal conclusions that he was still in custody, without having being given the definition therefor, are insufficient to establish a factual basis for a guilty plea. United States v. Terry, 21 U.S.C.M.A. 442, 45 C.M.R. 216, 1972 WL 14158 (1972).
The military judge left this record with an inconsistency that should have been resolved. Newsome. In my opinion, this inconsistency does matter, for if the custodian had abandoned Borges in the medical office, his guilty plea to escape from custody was improvident. United States v. Clements, 40 M.J. 713 (N.M.C.M.R.1994). If the custodian had in fact left the room and abandoned Borges for some unknown location, any moral suasion that existed upon Borges may have terminated. Based on this record, I cannot disregard the questions of the military judge simply because they were leading questions. They were valid questions, they are a part of this record, and they were answered unequivocally by the accused.
Accordingly, I would find Borges’ guilty plea to escape from custody improvident. I would set aside the guilty findings to this charge and specification and reassess the sentence. I concur with the majority’s disposition of the other issues Borges has raised.